UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-5480 Textron Inc. (Exact name of registrant as specified in its charter) Delaware 05-0315468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 Westminster Street, Providence, RI02903 (Address of principal executive offices) (401) 421-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes üNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes üNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ ü ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo ü As of October 16, 2010, there were 274,900,552 shares of common stock outstanding. TEXTRON INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Operations (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation 7 Note 2: Special Charges 7 Note 3: Retirement Plans 9 Note 4: Income Tax Expense (Benefit) 9 Note 5: Comprehensive Income 10 Note 6: Earnings per Share and Shareholders’ Equity 10 Note 7: Accounts Receivable and Finance Receivables Held for Investment 12 Note 8: Inventories 13 Note 9: Debt 13 Note 10: Guarantees and Indemnifications 14 Note 11: Commitments and Contingencies 14 Note 12: Derivatives and Fair Value Measurements 15 Note 13: Segment Information 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 Signatures 35 2 PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TEXTRON INC. Consolidated Statements of Operations (Unaudited) (In millions, except per share amounts) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, Revenues Manufacturing revenues $ Finance revenues 59 71 Total revenues Costs, expenses and other Cost of sales Selling and administrative expense Provision for losses on finance receivables 29 43 Interest expense 67 74 Gain on sale of assets — — — ) Special charges 42 Total costs, expenses and other Income (loss) from continuing operations before income taxes ) (5 ) 41 ) Income tax expense (benefit) ) ) 12 ) Income (loss) from continuing operations ) 6 29 ) Income (loss) from discontinued operations, net of income taxes — (2
